     Case 2:17-cv-00434-MCE-EFB Document 30 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN HOGUE,                                       No. 2:17-cv-0434-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    SACRAMENTO POLICE
      DEPARTMENT, et al.,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On April 7, 2020, the magistrate judge filed findings and recommendations herein which
21
     were served on all parties and which contained notice to all parties that any objections to the
22
     findings and recommendations were to be filed within fourteen days. ECF No. 29. Neither party
23
     has filed objections to the findings and recommendations.
24
            The Court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
26
     ORDERED that:
27
     ///
28
                                                         1
     Case 2:17-cv-00434-MCE-EFB Document 30 Filed 05/27/20 Page 2 of 2

 1           1. The findings and recommendations filed April 7, 2020, ECF No. 29, are ADOPTED in
 2   full;
 3           2. This action is DISMISSED without prejudice, see Fed. R. Civ. P. 41(b), E.D. Cal.
 4   Local Rule 110; and
 5           3. The Clerk of the Court is directed to close the case.
 6           IT IS SO ORDERED.
 7   Dated: May 26, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
